     Case 3:18-cv-00238-MCR Document 25 Filed 11/19/18 Page 1 of 2 PageID 308




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

STEPHANIE LOUNSBURY,

                Plaintiff,

v.                                                   Case No: 3:18-cv-238-J-20MCR

RECEIVABLES PERFORMANCE
MANAGEMENT LLC.

                Defendant.
                                                 /

                       JOINT NOTICE OF VOLUNTARY DISMISSAL

         Stephanie Lounsbury (“Plaintiff”), by and through the undersigned counsel, pursuant to

Federal Rule of Civil Procedure 41(1)(B), hereby gives notice that the above captioned action is

voluntarily dismissed, with prejudice.

Respectfully Submitted,                          Respectfully Submitted,
DLT LAW GROUP, P.A.                              GOLDEN SCAZ GAGAIN, PLLC

/s/ Sasha A. Hodder                              /s/Charles J. McHale
Sasha A. Hodder, Esquire                         CHARLES J. MCHALE, ESQ.
Fl Bar No: 1004384                               Florida Bar No.: 0026555
400 N. Tampa Street, Suite 2840                  201 North Armenia Avenue
Tampa, Florida 33602                             Tampa, Florida 33609-2303
Mobile: 904-304-4453                             Phone: (813) 251-5500
Fax: 813-435-2181                                Fax: (813) 251-3675
Sasha@dltlawgroup.com                            dgolden@gsgfirm.com
Attorney For Plaintiff                           cmchale@gsgfirm.com
                                                 Counsel for Defendant
  Case 3:18-cv-00238-MCR Document 25 Filed 11/19/18 Page 2 of 2 PageID 309




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 19, 2018, a true copy of the foregoing was

filed with the Clerk of the Court using the CM/ECF system and that a copy hereof will be

electronically served by the electronic filing system upon all counsel of record.

                                                          /s/ Sasha A. Hodder
                                                          Sasha A. Hodder, Esquire




                                            Page 2 of 2
